DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
the amendment of 12/28/2021 has been entered and fully considered by the examiner. claims 1, 4, and 5 have been amended. claim 3 is withdrawn from consideration. claims 1-6 are currently pending in the application with claim 1 being independent.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki (JP 2000070262) hereinafter “Fujiki” in view of Ishimi (CN 1395368 ) hereinafter “Ishimi” and Linkhart et al (U.S. 6,450,958) hereinafter “Linkhart”.
Regarding claims 1 and 4, Fujiki discloses an ultrasound diagnostic apparatus [see [0001] of Fujiki] /a method of reducing power consumption [see abstract and  [0001] of Fujiki] comprising: 
at least one circuitry used for an ultrasound scan [see [0012]; the transmission unit 12 and receiving unit 14] ; and 
control circuitry [power controller 44; see [0021]] configured to: 
stop supply of a clock to the at least one circuitry [see [0022]; clock can be turned off by the power controller 44];
Fujiki does not disclose reset the at least one circuitry upon receipt of a stop instruction to stop the ultrasound scan, and restart the supply of the clock to the at least one circuitry upon receipt of a start instruction to start the ultrasound scan when the at least one circuitry is in a reset state; and cancel the reset of the at least one circuitry after restarting the supply of the clock; wherein resetting the at least one circuitry comprises fixing at least one switching element included in the at least one circuitry in a predetermined initial state, and canceling the reset of the at least one circuitry comprises making the fixed state of the at least one switching element changeable.
Ishimi, directed towards a clock and a reset signaling circuit [see abstract of Ishimi] discloses resetting the at least one circuitry upon receipt of a stop instruction to stop the ultrasound scan [see para. [0005] “The external terminal 10 inputs a reset signal which is supplied to the internal circuit 2 while being supplied to the gate control circuit 12”] and wherein resetting the at least one circuitry comprises fixing at least one switching element including in the at least one circuitry in a predetermined initial state [the clock witch circuit is locked I “L” level state see [0062]-[0064] of Ishimi], and cancelling the reset of the at least one circuitry comprises making the fixed state of the at least one switching element changeable [the “L” state is changeable to “H” level at the cancelling point of the reset [see [0062]-[0064]].
Linkhart, directed towards conserving power in handheld ultrasound system [see abstract of Linkhart] discloses restart the supply of the clock to the at least one circuitry upon receipt of a start instruction to start the ultrasound scan when the at least one circuitry is in a reset state [see column 6, lines 39-45 and FIG. 3 disclosing that upon receipt of ON button, the clock is supplied at its normal rate after going to sleep mode (i.e. reset state)]; and cancel the reset of the at least one circuitry after restarting the supply of the clock [see column 6, lines 45-59; the sleep mode (i.e. reset state) of the system is canceled accordingly].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound apparatus of Fujiki further and reset the at least on circuitry upon receipt of a stop instruction to stop the ultrasound scan according to the teachings of Ishimi in order to conserve power for the ultrasound apparatus. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound apparatus of Fujiki further and restart the supply of the clock to the at least one circuitry upon receipt of a start instruction to start the ultrasound scan when the at least one circuitry is in a reset state according to the teachings of Linkhart in order to restart scanning after an ON instruction has been received.
Regarding claim 5, Fujiki in view of Ishimi and Linkhart discloses all the limitations of claim 1 above [see rejection of claim 1 above]
Linkhart further discloses that wherein the start instruction is input by an operator [see column 6, lines 39-50 and column 8, lines 17-20 disclosing that the start instruction is given by pressing an “ON button” of the system; see also FIG. 3a]
.
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound apparatus of Fujiki as modified by Ishimi and Linkhart further and make the start instruction be inputted by an operator according to the teachings of Linkhart in order to allow for interaction of the user with the system.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki (JP 2000070262) hereinafter “Fujiki” in view of Ishimi (CN 1395368 ) hereinafter “Ishimi” and Linkhart et al (U.S. 6,450,958) hereinafter “Linkhart” as applied to claims 1 and 5 above and further in view of Choi (US 20170252013) hereinafter “Choi”.
Regarding claims 2 and 6, Fujiki in view of Ishimi, and Linkhart discloses wherein the control circuitry is configured to when the control circuitry cancels the reset of the at least one circuitry [see [0055] of Ishimi] 
Fujiki in view of Ishimi and Linkhart does not disclose a memory that stores a parameter necessary for starting the ultrasound scan, and read the parameter stored in the memory; and set the read parameter for the at least one circuity.
Choi, directed towards an ultrasound apparatus [see abstract of Choi] further discloses a memory [memory IF 42; see [0055]] that stores a parameter necessary for starting the ultrasound scan [see para. [0020] “transmission parameter, a reception parameter, and a signal processing parameter”].  And read the parameter stored in the memory  [see [0055] of Choi, the memory IF 42 receives a transfer grant signal , reads out transmission parameter from the memory]; and set the read parameter for the at least one circuity.[see [0055] discloses: “the memory IF 42 supplies, to the arbitration circuitry A1, a transfer request for transmission parameters from the memory 5 to the transmission memory 45”).
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the control circuitry of Fujiki in view of Ishimi and Linkhart further and include a memory that stores a parameter necessary for starting the ultrasound scan and read the parameter stored in the memory and se the read parameter for the at least one circuitry according to the teachings of Choi in order to prevent malfunctions arising from toggling the ultrasound freeze function when the ultrasound scan begins.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
with regards to the added amendment to claim 1, the applicant has argued that none of the reference and in particular Linkhart does not disclose the added amendment reciting: “wherein resetting the at least one circuitry comprises fixing at least one switching element included in the at least one circuitry in a predetermined initial state, and canceling the reset of the at least one circuitry comprises making the fixed state of the at least one switching element changeable.”
In response, the examiner notes that the above recited limitation is so broad that still reads on the language of Ishimi reference. the limitation merely requires at least one switching element to be fixed in an initial state (which could be the low state) and then make the initial state changeable (which could be understood as saying that the state is changed to another state, hence it is changeable). the nature of the “lock” in the reset state is not describe to a point where it could be distinguishable from the prior art. the applicant is advised to use more precise language in the claim to distinguish the claim from the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793